Case 1-19-44729-nhl_ Doc 40 Filed 09/22/19 Entered 09/22/19 14:31:27

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re:

Tompkins Willoughby LLC, Chapter 11
, Case No:

Debtor.

x
CORPORATE RESOLUTION PURSUANT TO LBR 1074-1(a)

 

  
 

I, Leizer Klar declare under penalty of perjury that I am the President of
Tompkins Willoughby LLC (the “Debtor’”) and that on August 1, 2019 the following
resolution as duly adopted by Tompkins Willoughby LLC:

“Whereas is in the best interest of this Corporation to file a voluntary petition in
the United States Bankruptcy Court pursuant to Chapter 11 Title 11 of the United States
Code;

Be it Therefore Resolved that Leizer Klar of Tompkins Willoughby LLC is
authorized and directed to execute and deliver all documents necessary to perfect the
filing of a Chapter 11 voluntary bankruptcy case on behalf of the Corporation; and

Be it Further Resolved, that Leizer Klar of Tompkins Willoughby LLC is
authorized and directed to appear in all bankruptcy proceedings on behalf of the
Corporation and to otherwise do and perform all acts and deeds and to execute and
deliver all necessary documents on behalf of the Corporation in connection with such
bankruptcy case; and

Be it Further Resolved that Leizer Klar of Tompkins Willoughby LLC is
authorized and directed to employ the Law Office of Rachel S. Blumenfeld PLLC,
attorney and the law firm of Law Offices of Rachel S. Blumenfeld PLLC to represent the
Corporation in such bankruptcy case.”

Executed on:_9/22/2019 Signed /s/ Lezier Klar
Leizer Klar
Tompkins Willoughby LLC
